DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 07/01/2020.
No priority date is claimed.  Therefore, the effective filing date of this application is 07/01/2020.
Claims 1-25 are pending.

Remarks

Regarding claim 1, claim 1 recites an apparatus comprising a memory array (i.e., hardware) and a control component coupled with the memory array, which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for a garbage collection operation is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-15 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 16, claim 16 recites a method comprising a series of steps for performing a garbage collection operation in a memory system that must be tied to a machine, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 16 reciting a method/technique for a garbage collection operation is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 16 as well as its dependent claims 17-23 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 24, claim 24 recites a non-transitory computer-readable medium storing code comprising instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 24 reciting a method/technique for a garbage collection operation is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 24 as well as its dependent claim 25 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-9, 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the type" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, it is unclear whether “the identifying” recited in line 4 refers to “identify a source block” or “identify a first set of valid pages” recited in claim 1.  

Regarding claim 8, this claim recites “determining that the plurality of transaction indexes…are unassigned to the translation group” in lines 3-4 while claim 4, upon which it depends, recites “a translation group comprising a plurality of translation indexes”.  This raises question of how the translation group comprises the plurality of translation indexes but the plurality of translation indexes are not assigned to the translation group.  Therefore, the scope of the claimed invention is unclear.

Regarding claim 9, this claim recites “determining that the plurality of transaction indexes are unassigned to the translation group” in lines 4-5 while claim 4, upon which it depends, recites “a translation group comprising a plurality of translation indexes”.  This raises question of how the translation group comprises the plurality of translation indexes but the plurality of translation indexes are not assigned to the translation group.  Therefore, the scope of the claimed invention is unclear.

Claim 18 recites the limitation "the type" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 22, it is unclear whether “the identifying” recited in line 3 refers to “identifying a source block” or “identifying a first set of valid pages” recited in claim 1.

Other dependent claims 7 and 23 are rejected as incorporating and failing to resolve the deficiency of rejected claims 5 and 22 upon which they depend correspondingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14, 16-19 and 21-25 (effective filing date 07/01/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Patent No. 9,940,063, Patent date 04/10/2018), and further in view of Bellorado et al. (U.S. Publication No. 2016/0124848, Publication date 05/05/2016).

As to claim 1, Choi teaches:
“An apparatus” (see Choi, Abstract, Fig. 1 and [column 4, lines 42-45] for the memory system 110) comprising:
“a memory array” (see Choi, Fig. 1, Fig. 3 and [column 7, lines 52-65] for the memory device 150 including a memory cell array),
“a control component coupled with the memory array and configured to cause the apparatus to” (see Choi, Fig. 1 and [column 4, lines 42-45] for the controller 130 coupled to the memory device 150):
“identify a source block for a garbage collection operation, the source block comprising a plurality of pages” (see Choi, Fig. 15 and [column 19, lines 41-43] for selecting a victim block for the garbage collection operation, wherein the victim block comprises a plurality of pages; also see [column 5, lines 21-24]);
“identify a first set of valid pages of the source block as a first type and a second set of valid pages of the source block as a second type” (see Choi, Fig. 15 and [column 19, lines 55-60] for identifying hot data DATA<13:14> (i.e., a first/second set of valid pages) and cold data DATA <1-3, 6, 10:12> (i.e., a second/first set of valid pages));
“transfer the first set of valid pages to a first destination block as part of the garbage collection operation” (see Choi, Fig. 15 and [column 19, lines 55-60] for moving hot data DATA<13-14> to the hot free block (i.e., first destination block)); and
“transfer the second set of valid pages to a second destination block as part of the garbage collection operation” (see Choi, Fig. 15 and [column 19, lines 55-60] for moving cold data DATA<1-3, 6, 10-12> to the cold free block (i.e., second destination block)).
Thus, Choi teaches identifying valid data or valid pages of type “hot” and type “cold” (see Choi, [column 19, lines 60-63]).
However, Choi does not explicitly teach data type “hot” or data type “cold” associated with an access frequency parameter as equivalently recited as follows:
“a first type associated with a first access frequency parameter and …a second type associated with a second access frequency parameter”.
On the other hand, Bellorado et al. explicitly teaches data type “hot” or data type “cold” associated with an access frequency parameter (see Bellorado et al., [0057] and [0060] for identifying temperature of data of the valid pages (i.e., hot data or cold data) by using their write count relative to a threshold, wherein each write count associated with each page/data is interpreted as an access frequency parameter as recited).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bellorado et al.’s teaching to Choi’s system by adding a feature for using an access frequency parameter (e.g., a write count) for identifying temperature/type of data.  Ordinarily skilled artisan would have been motivated to do so because it is well-known and well-used in the art to identify temperature of data (e.g., hot data or cold data) based on how frequent data is accessed.  In addition, both of the references (Choi and Bellorado et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing a garbage collection operation in a memory system based on data temperature of the valid pages.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“identify one or more translation groups associated with the first set of valid pages and the second set of valid pages, wherein identifying the first set as the first type and the second set as the second type is based at least in part on identifying the one or more translation groups” (see Choi, [column 1, lines 59-61] and Fig. 12A-B for identifying hot/cold pages using a bitmap, wherein each bitmap as disclosed can be interpreted as equivalent to a translation group as recited; also see [column 2, lines 10-15] and Fig. 14 for identifying hot/cold pages using a mapping table, wherein each entry/record in the mapping table can be interpreted as equivalent to a translation group as recited).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“determine that one or more translation groups associated with the first set of valid pages and the second set of valid pages are positioned in a queue for identifying the types associated with pages, wherein identifying the first set as the first type and the second set as the second type is based at least in part on the determining” (see Choi, [column 2, lines 10-15] and Fig. 14 for identifying hot/cold pages using hot/cold information respectively corresponding  to the plurality of page data in a mapping table, wherein each entry/record for translating between logical block address to physical block address associated with each page can be interpreted as equivalent to a translation group as recited, and the mapping table can be interpreted as equivalent to a queue as broadly recited).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“generate a translation group comprising a plurality of translation indexes, wherein the plurality of translation indexes in the translation group are associated with one or more pages” (see Choi, Fig. 12A-B, [column 17, lines 20-23] and [column 17, lines 35-44] for generating bitmap(s) (i.e., translation group) comprising a plurality of bit/binary information (i.e., translation indexes) to represent hot/cold information of corresponding pages; also see Fig. 14 for generating mapping table).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“access a page of the plurality of pages based at least in part on generating the translation group, wherein the identifying is based at least in part on accessing the page” (see Choi, Fig. 14 and [column 19, lines 5-17] for generating/updating a mapping table when data is stored and accessing data based on mapping table).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 5 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“reposition the translation group in a queue comprising a plurality of translation groups based at least in part on accessing the page” (see Choi, [column 19, lines 5-17] for updating a mapping table when data is stored/accessed (e.g., removing or adding an entry/record in the mapping table)).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 6 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“determine whether the translation group is the first type associated with the first access frequency parameter or the second type associated with the second access frequency parameter based at least in part on the repositioning” (see Choi, Fig. 14 and [column 19, lines 20-37] for determining whether a page is type “hot” or type “cold” based on hot/cold information stored in entries/records (i.e., translation groups) of the mapping table; also see Bellorado et al., [0057] wherein each page/entry/record is associated with a write count (i.e., access frequency parameter)).

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 6 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“determine that the plurality of translation indexes associated with the one or more pages are unassigned to the translation group in the queue, wherein identifying the first set as the first type and the second set as the second type is based at least in part on the determining” (see Choi, Fig. 14 for storing hot/cold information (i.e., translation indexes) associated with pages in entries/records associated with the pages in the mapping table associated with each block).

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“select the first destination block for the garbage collection operation based at least in part on determining that the plurality of translation indexes are unassigned to the translation group, wherein transferring the first set of valid pages to the first destination block based at least in part on selecting the first destination block” (see Choi, Fig. 15 and [column 19, lines 55-63] for selecting free blocks (e.g., no data/metadata assigned) as destination blocks for moving valid pages from the victim/source block).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“determine the first access frequency parameter based at least in part on determining that a first quantity of times the first set of valid pages is accessed is below an access frequency threshold, wherein identifying the first set of valid pages as the first type is based at least in part on determining the first access frequency parameter” (see Choi, Fig. 15 and [column 19, lines 48-52 for determining valid pages as hot or cold valid pages based on hot/cold information; also see Bellorado et al., [0057] and [0060] for identifying hot or cold valid pages based on a write count (i.e., access frequency parameter) associated with each page in relation to a threshold wherein a cold page will have the write count (i.e., number of access/write) below the threshold (see [0058])); and
“determine the second access frequency parameter based at least in part on determining that a second quantity of times the second set of valid pages is accessed is above the access frequency threshold, wherein identifying the second set of valid pages as the second type is based at least in part on determining the second access frequency parameter” (see Choi, Fig. 15 and [column 19, lines 48-52 for determining valid pages as hot or cold valid pages based on hot/cold information; also see Bellorado et al., [0057] and [0060] for identifying hot or cold valid pages based on a write count (i.e., access frequency parameter) associated with each page in relation to a threshold, wherein the hot page will have the write count (i.e., number of access/write) above the threshold (see [0056])).

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“select the first destination block for the garbage collection operation based at least in part on identifying the first set as the first type, wherein transferring the first set of valid pages to the first destination block based at least in part on selecting the first destination block” (see Choi, Fig. 15 and [column 19, lines 55-60] for selecting a cold free block (i.e., the first destination block) for storing cold valid pages  moved from the victim/source block).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“select the second destination block for the garbage collection operation based at least in part on identifying the second set as the second type, wherein transferring the second set of valid pages to the second destination block based at least in part on selecting the second destination block” (see Choi, Fig. 15 and [column 19, lines 55-60] for selecting a hot free block (i.e., the second destination block) for storing hot valid pages  moved from the victim/source block).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“the first set of valid pages of the first type associated with the first access frequency parameter comprises cold data that is accessed less frequently than hot data” (see Choi, Fig. 15 and [column 19, lines 55-60] for cold data DATA<1:3, 6, 10:12> (i.e., a set of cold valid pages); also see Bellorado et al., [0056]-[0057] wherein cold data is accessed/overwritten less frequently than hot data); and 
“the second set of valid pages of the second type associated with the second access frequency parameter comprises hot data that is accessed more frequently than cold data” (see Choi, Fig. 15 and [column 19, lines 55-60] for hot data DATA<13:14> (i.e., a set of hot valid pages); also see Bellorado et al., [0056]-[0057] wherein hot data is accessed/overwritten more frequently than cold data).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“identify positions of one or more translation groups associated with the first set of valid pages and the second set of valid pages in a queue for identifying the types associated with pages, wherein identifying the first set as the first type and the second set as the second type is based at least in part on identifying the positions” (see Choi, Fig. 14 and [column 19, lines 20-37] for locating the entry/record (i.e., a translation group) associated with a page in the mapping table (i.e., a queue) for determining whether a page is type “hot” or type “cold” based on hot/cold information stored in entries/records (i.e., translation groups) in the mapping table) .

As to claim 16, Choi teaches:
“A method” (see Choi, Abstract and Fig. 15), comprising:
“identifying a source block for a garbage collection operation, the source block comprising a plurality of pages” (see Choi, Fig. 15 and [column 19, lines 41-43] for selecting a victim block for the garbage collection operation, wherein the victim block comprises a plurality of pages; also see [column 5, lines 21-24]);
“identifying a first set of valid pages of the source block as a first type and a second set of valid pages of the source block as a second type” (see Choi, Fig. 15 and [column 19, lines 55-60] for identifying hot data DATA<13:14> (i.e., a first/second set of valid pages) and cold data DATA <1-3, 6, 10:12> (i.e., a second/first set of valid pages));
“transferring the first set of valid pages to a first destination block as part of the garbage collection operation” (see Choi, Fig. 15 and [column 19, lines 55-60] for moving hot data DATA<13-14> to the hot free block (i.e., first destination block)); and
“transferring the second set of valid pages to a second destination block as part of the garbage collection operation” (see Choi, Fig. 15 and [column 19, lines 55-60] for moving cold data DATA<1-3, 6, 10-12> to the cold free block (i.e., second destination block)).
Thus, Choi teaches identifying valid data or valid pages of type “hot” and type “cold” (see Choi, [column 19, lines 60-63]).
However, Choi does not explicitly teach data type “hot” or data type “cold” associated with an access frequency parameter as equivalently recited as follows:
“a first type associated with a first access frequency parameter and …a second type associated with a second access frequency parameter”.
On the other hand, Bellorado et al. explicitly teaches data type “hot” or data type “cold” associated with an access frequency parameter (see Bellorado et al., [0057] and [0060] for identifying temperature of data of the valid pages (i.e., hot data or cold data) by using their write count relative to a threshold, wherein each write count associated with each page/data is interpreted as an access frequency parameter as recited).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bellorado et al.’s teaching to Choi’s system by adding a feature for using an access frequency parameter (e.g., a write count) for identifying temperature/type of data.  Ordinarily skilled artisan would have been motivated to do so because it is well-known and well-used in the art to identify temperature of data (e.g., hot data or cold data) based on how frequent data is accessed.  In addition, both of the references (Choi and Bellorado et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing a garbage collection operation in a memory system based on data temperature of the valid pages.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“identifying one or more translation groups associated with the first set of valid pages and the second set of valid pages, wherein identifying the first set as the first type and the second set as the second type is based at least in part on identifying the one or more translation groups” (see Choi, [column 1, lines 59-61] and Fig. 12A-B for identifying hot/cold pages using a bitmap, wherein each bitmap as disclosed can be interpreted as equivalent to a translation group as recited; also see [column 2, lines 10-15] and Fig. 14 for identifying hot/cold pages using a mapping table, wherein each entry/record in the mapping table can be interpreted as equivalent to a translation group as recited).

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“determining that one or more translation groups associated with the first set of valid pages and the second set of valid pages are positioned in a queue for identifying the types associated with pages, wherein identifying the first set as the first type and the second set as the second type is based at least in part on the determining” (see Choi, [column 2, lines 10-15] and Fig. 14 for identifying hot/cold pages using hot/cold information respectively corresponding  to the plurality of page data in a mapping table, wherein each entry/record for translating between logical block address to physical block address associated with each page can be interpreted as equivalent to a translation group as recited, and the mapping table can be interpreted as equivalent to a queue as broadly recited).

As to claim 19, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“identifying positions of one or more translation groups associated with the first set of valid pages and the second set of valid pages in a queue for identifying the types associated with pages, wherein identifying the first set as the first type and the second set as the second type is based at least in part on identifying the positions” (see Choi, Fig. 14 and [column 19, lines 20-37] for locating the entry/record (i.e., a translation group) associated with a page in the mapping table (i.e., a queue) for determining whether a page is type “hot” or type “cold” based on hot/cold information stored in entries/records (i.e., translation groups) in the mapping table).

As to claim 21, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“generating a translation group comprising a plurality of translation indexes, wherein the plurality of translation indexes in the translation group are associated with one or more pages” (see Choi, Fig. 12A-B, [column 17, lines 20-23] and [column 17, lines 35-44] for generating bitmap(s) (i.e., translation group) comprising a plurality of bit/binary information (i.e., translation indexes) to represent hot/cold information of corresponding pages; also see Fig. 14 for generating mapping table).

As to claim 22, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“accessing a page of the plurality of pages based at least in part on generating the translation group, wherein the identifying is based at least in part on accessing the page” (see Choi, Fig. 14 and [column 19, lines 5-17] for generating/updating a mapping table when data is stored and accessing data based on mapping table).

As to claim 23, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“repositioning the translation group in a queue comprising a plurality of translation groups based at least in part on accessing the page” (see Choi, [column 19, lines 5-17] for updating a mapping table when data is stored/accessed (e.g., removing or adding an entry/record in the mapping table)).

As to claim 24, Choi teaches:
“A non-transitory computer-readable medium storing code comprising instructions, which when executed by a processor of an electronic device, cause the electronic device to” (see Choi, Abstract, Fig. 1 and Fig. 15):
“identify a source block for a garbage collection operation, the source block comprising a plurality of pages” (see Choi, Fig. 15 and [column 19, lines 41-43] for selecting a victim block for the garbage collection operation, wherein the victim block comprises a plurality of pages; also see [column 5, lines 21-24]);
“identify a first set of valid pages of the source block as a first type and a second set of valid pages of the source block as a second type” (see Choi, Fig. 15 and [column 19, lines 55-60] for identifying hot data DATA<13:14> (i.e., a first/second set of valid pages) and cold data DATA <1-3, 6, 10:12> (i.e., a second/first set of valid pages));
“transfer the first set of valid pages to a first destination block as part of the garbage collection operation” (see Choi, Fig. 15 and [column 19, lines 55-60] for moving hot data DATA<13-14> to the hot free block (i.e., first destination block)); and
“transfer the second set of valid pages to a second destination block as part of the garbage collection operation” (see Choi, Fig. 15 and [column 19, lines 55-60] for moving cold data DATA<1-3, 6, 10-12> to the cold free block (i.e., second destination block)).
Thus, Choi teaches identifying valid data or valid pages of type “hot” and type “cold” (see Choi, [column 19, lines 60-63]).
However, Choi does not explicitly teach data type “hot” or data type “cold” associated with an access frequency parameter as equivalently recited as follows:
“a first type associated with a first access frequency parameter and …a second type associated with a second access frequency parameter”.
On the other hand, Bellorado et al. explicitly teaches data type “hot” or data type “cold” associated with an access frequency parameter (see Bellorado et al., [0057] and [0060] for identifying temperature of data of the valid pages (i.e., hot data or cold data) by using their write count relative to a threshold, wherein each write count associated with each page/data is interpreted as an access frequency parameter as recited).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bellorado et al.’s teaching to Choi’s system by adding a feature for using an access frequency parameter (e.g., a write count) for identifying temperature/type of data.  Ordinarily skilled artisan would have been motivated to do so because it is well-known and well-used in the art to identify temperature of data (e.g., hot data or cold data) based on how frequent data is accessed.  In addition, both of the references (Choi and Bellorado et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing a garbage collection operation in a memory system based on data temperature of the valid pages.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 25, this claim is rejected based on the same arguments as above to reject claim 24 and is similarly rejected including the following:
Choi as modified by Bellorado et al. teaches:
“identify one or more translation groups associated with the first set of valid pages and the second set of valid pages, wherein identifying the first set as the first type and the second set as the second type is based at least in part on identifying the one or more translation groups” (see Choi, [column 1, lines 59-61] and Fig. 12A-B for identifying hot/cold pages using a bitmap, wherein each bitmap as disclosed can be interpreted as equivalent to a translation group as recited; also see [column 2, lines 10-15] and Fig. 14 for identifying hot/cold pages using a mapping table, wherein each entry/record in the mapping table can be interpreted as equivalent to a translation group as recited).

Allowable Subject Matter

Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/
Primary Examiner, Art Unit 2164